COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
THE CITY OF EL PASO,                                    )
                                                                              )              
No.  08-05-00186-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
384th District Court
ALFONSO BERRY d/b/a MILES
SYSTEMS,     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                   (TC# 99TX682)
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court is the Appellant=s
motion to dismiss this appeal.  Texas
Rules of Appellate Procedure 42.1(a)(1) states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 
Tex.R.App.P.
42.1(a)(1).




Appellant has
complied with the requirements of Rule 42.1(a)(1).  Appellant represents to the Court that the
parties have reached a settlement of all issues on appeal.  The Court has considered this cause on the
Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
June
23, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.